DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on January 25, 2021 have been entered. Claims 1, 14, 16 and 17 have been amended. Claim 7 has been previously canceled. Claims 1-6 and 8-20 are still pending in this application, with claims 1, 14 and 17 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-3, 8-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS Horvitz et al. (US 5880733 A), referred herein as Horvitz in view of Paige (US 20050264857 A1), referred herein as Paige.
	Regarding Claim 1, Horvitz teaches a method for operating an immersive display, the method comprising (Horvitz Abs: The present invention provides a three-dimensional perspective, virtual workspace to window based display systems. The user may activate control buttons to transform a typical two-dimensional window to a three-dimensional perspective, virtual workspace; Claim 1. In a computer system operative to display computer application data in a window on a display monitor):
displaying on a display screen a plurality of objects within an immersive environment, to provide to a viewer an image rendering that is immersive (Horvitz col6, 
by a computer system (Horvitz FIG1.16: computer):
controlling the image rendering of the immersive environment (Horvitz col11, ll54-65: When the operating system and CPU detect that one of the control buttons has been selected, the operating system notifies the appropriate window object, and it then uses a series of notifications (a) to release itself from the plane that it is currently attached to and (b) to attach itself to a different plane based on the control that was selected. Transformation matrices, as known to those skilled in the art, are applied during rendering of the image); and
controlling a size and a location of each one of the plurality of objects (Horvitz col3, 56-60: For generating the illusion of moving the windows away from the user in the three-dimensional space, the display system decreases the size of the window and its contents equivalently in the x and y dimensions, as a function of its assigned distance from the user in the three-dimensional space; col11, ll66- col12, 1: With continuing reference to FIG. 3, the control buttons 34 for controlling the positions of the display windows on the various planes of the display system are shown),
to provide a monocular psychological depth cue to the viewer for each one of the plurality of objects (Horvitz col23, 60-67: The isometric display system 
	But Horvitz does not teach 
providing a display screen and a mirror forming the immersive display which does not have any component being head-mounted and which is remotely distant to a viewer, the display screen being only visible to a design eye point via the mirror which forms a virtual image of the display screen;
wherein fields of view rendered in the immersive environment on the display screen via the mirror substantially match fields of view subtended by the display screen for the viewer via the mirror with respect to the design eye point.
However Paige discloses an imaging devices or systems for providing a perception of a holographic-like or 3-dimensional image from a 2-dimensional image, which is analogous to the present patent application. Paige teaches 
providing a display screen and a mirror forming the immersive display which does not have any component being head-mounted and which is remotely distant to a viewer, the display screen being only visible to a design eye point via the mirror which forms a virtual image of the display screen (Paige [0099] FIGS. 163-170 show various embodiments of the disclosed technology using a mirror or mirrors, or a combination of one or more mirrors or lens. FIG. 163 shows a perspective view of a curved reflector 156 with a disc lens segment 038. FIGS. 164 and 165 show a side view and a top view of the curved reflector 156 with the disc lens segment 038. In the examples as shown in FIGS. 163-165, the curved reflector 156 and the dis lens segment 038 are arranged to 
Paige [0071] ).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Horvitz to incorporate the teachings of Paige, and applying the real or virtual display screen 704 and the virtual envelope or shell 702, as taught by Paige into the system and method for displaying windows of an operating system to provide a three-dimensional workspace for a computer system.
Doing so would achieve greater accuracy in sports viewing and replay and greater realism and immersion at theaters and home viewing for the immersive environment with digital environment to enhance depth sensation.

Regarding Claim 2, Horvitz in view of Paige teaches the method of claim 1, and further teaches wherein displaying a plurality of objects within the immersive environment on a display screen distant from an the viewer at the design eye point at a  distance D (Horvitz col3, ll56-63: For generating the illusion of moving the windows away from the user in the three-dimensional space, the display system decreases the size of the window and its contents equivalently in the x and y dimensions, as a function of its assigned distance from the user in the three-dimensional space. The display system moves the window towards the center of the space based on the relative distance between the front and the rear boundary planes).

Regarding Claim 3, Horvitz in view of Paige teaches the method of claim 2, and further teaches wherein controlling the image rendering of the immersive environment comprises setting a near clipping plane to be equal to the distance D (Horvitz col3, ll45-50: Windows oriented in the front boundary plane are displayed without transformation, and appear as standard rectangular window, as in traditional windowing systems. When a transformation command is entered by a user or from a program, a window is transformed and moved to the selected plane of the display system to create the perception of depth).

Regarding Claim 8, Horvitz in view of Paige teaches the method of claim 1, and further teaches wherein controlling the image rendering of the immersive environment and the size and the location of each one of the plurality of objects comprises placing each one of the plurality of objects in the environment and controlling the image rendering of the immersive environment to provide visible parallel lines extending along reference elements in the immersive environment (Horvitz col12, ll51- col13, ll10: When a window is selected to be transferred to the left plane 50, the current plane containing the window is saved as the last saved plane for that selected window to be referenced when the perspective-transform controls are subsequently selected for the window; col4, ll18-34: Adjacent planes refer to planes that are parallel (in the three-dimensional space) to the boundary plane but that are positioned at selected increments away from the boundary plane along the normal vector from the plane towards the center of the virtual space).

Regarding Claim 9, Horvitz in view of Paige teaches the method of claim 1, and further teaches wherein controlling a size and a location of each one of the plurality of objects comprises applying a movement on the plurality of objects, or a lighting artifact thereof, shown at approximately constant speeds with respect to the immersive environment (Horvitz col12, ll31-50: By selecting the push back button 64 of a particular window, the window is displayed or moved to either the front plane 38 or back plane 44 depending upon which of the planes the window is currently located. If the push back button 64 is selected and the window was on front plane 38, then the window is zoomed backward and attached to the back plane 44. If the window is currently located on the back plane 44 when the push back button 64 is selected, then the window is zoomed forward and attached to the front plane 38).

Regarding Claim 10, Horvitz in view of Paige teaches the method of claim 1, and further teaches wherein controlling the image rendering of the immersive environment comprises inserting or defining a reference element in the immersive environment, and wherein controlling a size and a location of each one of the plurality of objects comprises applying a rotation between each one of the plurality of objects and the reference element of the immersive environment (Horvitz col12, ll51- col13, ll10: When a window is selected to be transferred to the left plane 50, the current plane containing the window is saved as the last saved plane for that selected window to be referenced when the perspective-transform controls are subsequently selected for the window; col4, ll18-34: Adjacent planes refer to planes that are parallel (in the three-dimensional space) to the boundary plane but that are positioned at selected 

Regarding Claim 12, Horvitz in view of Paige teaches the method of claim 1, and further teaches wherein controlling the image rendering of the immersive environment comprises at least one of displaying a horizon or providing graphic elements in the immersive environment which define a vanishing point (Horvitz col17, ll55-65: Generally, the point where objects appear smaller as the objects are positioned closer to the point is termed the vanishing point. The vanishing point may be defined in memory for the display system. As illustrated, the window 1110 may not extend or be placed above the upper edge 120 of the right plane quadrilateral 84. Similarly, the window 712 may not be positioned below the lower edge 122 of the right plane quadrilateral 84. The present invention may be implementing in a manner that reflects 

Regarding Claim 13, Horvitz in view of Paige teaches the method of claim 1, and further teaches further comprising providing user controls for interacting with contents of the immersive environment and the plurality of objects (Horvitz col4, ll4-17: User or system accessible controls are used for displaying or hanging an untransformed window on a left, right, rear, upper, or lower boundary plane. For example, when a user invokes the "perspective-transform right" command, the display system applies a perspective transform on the rectangular window and its contents and redisplays the rectangular window as an appropriately sized and shaped trapezoid. The window as displayed appears to be rotated 90 degrees form its initial position and appears to be repositioned to fit within the right boundary plane. When a window is moved along or to a boundary plane, the window may be continuously resized based on its position in the three-dimensional space or the window may snap to predefined locations).

4.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS Horvitz et al. (US 5880733 A), referred herein as Horvitz in view of Paige (US 20050264857 A1), referred herein as Paige further in view of Vesely et al. (US 20050264857 A1), referred herein as Vesely.
Regarding Claim 4, Horvitz in view of Paige teaches the method of claim 1, but does not teach further comprising: providing a curved mirrored surface in addition to the display screen to perform the displaying.
Vesely [0015] the display surfaces can have a curvilinear blending display section to merge the various images; [0051] One way the viewer might perform this step is to position their CRT computer monitor on the floor in a stand, so that the Reference/Horizontal Plane is horizontal to the floor. This example uses a CRT-type television or computer monitor, but it could be any type of viewing device, display screen, monochromic or color display, luminescent, TFT, phosphorescent, computer projectors and other method of image generation in general, providing a viewing surface at approximately a 45.degree. angle to the viewer's line-of-sight).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Horvitz in view of Paige to incorporate the teachings of Vesely, and applying the curvilinear blending display, as taught by Bohan into the system and method for displaying windows of an operating system to provide a three-dimensional workspace for a computer system.
Doing so would provide a personal computer that is perfectly suitable for horizontal perspective display for the immersive environment with digital environment to enhance depth sensation.

Claim(s) 5, 6 and 14 -20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS Horvitz et al. (US 5880733 A), referred herein as Horvitz in view of Paige (US 20050264857 A1), referred herein as Paige in view of Vesely et al. (US 20050264857 A1), referred herein as Vesely further in view of Hua et al. (US 20110075257 A1), referred herein as Hua.
Regarding Claim 5, Horvitz in view of Paige further in view of Vesely teaches the method of claim 4, but does not teach wherein the curved mirrored surface and the display screen are provided at a distance D smaller than the distance that would produce collimated light when reflecting from the curved mirrored surface.
However Hua discloses a display is placed in an optical pathway extending from an entrance pupil of a person's eye to a real-world scene beyond the eye, which is analogous to the present patent application. Hua teaches the curved mirrored surface and the display screen are provided at a distance D smaller than the distance that would produce collimated light when reflecting from the curved mirrored surface (Hua [0088] The focusing lens 14 is drawn as a singlet in FIG. 1, but it actually comprises, in this embodiment, an "accommodation lens" (i.e., the liquid lens) 14a with variable optical power .PHI..sub.A, and an objective lens 14b having a constant optical power .PHI..sub.o. The two lenses 14a, 14b form an intermediate image 20 of the light pattern produced by the added-image source 12 on the left side of the mirror 18. (The objective lens provides most of the optical power and aberration control for forming this intermediate image.) The liquid lens 14a is optically conjugate to the entrance pupil of the eye 15, which allows accommodative changes made by the eye 15 to be adaptively compensated by optical-power changes of the liquid lens. The mirror 18 relays the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Horvitz in view of Paige further in view of Vesely to incorporate the teachings of Hua in view of Hua, and applying the beam-splitter and spherical mirror, as taught by Hua into the system and method for displaying windows of an operating system to provide a three-dimensional workspace for a computer system.
Doing so would have the capability of changing their focal length upon being addressed for the immersive environment with digital environment to enhance depth sensation.

Regarding Claim 6, Horvitz in view of Paige in view of Vesely further in view of Hua teaches the method of claim 5, and further teaches wherein controlling the image rendering of the immersive environment comprises setting a near clipping plane to be equal to a distance from the viewer to the curved mirrored surface (Horvitz col10, ll41-54: The front plane 38 shown containing the window 40 provides a view which is similar to a window as typically presented in conventional windowing environments in two dimensions. In conventional windowing environments, the windows and data are shown on a single front or forward two dimensional plane).

Regarding Claim 14, Horvitz in view of Paige further in view of Vesely teaches a method for operating an immersive display comprising a mirror which produces a virtual image (Horvitz Abs: The present invention provides a three-dimensional perspective, virtual workspace to window based display systems. The user may activate control buttons to transform a typical two-dimensional window to a three-dimensional perspective, virtual workspace; Claim 1. In a computer system operative to display computer application data in a window on a display monitor).
Vesely further teaches
the at least one of the near clipping plane and the far clipping plane defining a volume of the 3D digital environment to be rendered 
graphically (Vesely FIGs9-10; [0049] The viewing simulations are generated within a three dimensional graphics view volume, both situated above and below the physical viewing surface. Mathematically, the computer-generated x, y, z coordinates of the Angled Camera point form the vertex of an infinite "pyramid", whose sides pass through the x, y, z coordinates of the Reference/Horizontal Plane. FIG. 9 illustrates this infinite pyramid, which begins at the Angled Camera point and extending through the Far Clip Plane. The viewing volume is defined by a Comfort Plane, a plabe on top of the viewing volume, and is appropriately named because its location within the pyramid determines the viewer's personal comfort, i.e. how their eyes, head, body, etc. are situated while viewing and interacting with simulations). Same motivation as Claim 4 applies here.
setting at least one of the near clipping plane and the far clipping plane defining a volume of the 3D digital environment to be rendered graphically (Vesely FIGs9-10; [0049] The viewing simulations are generated within a three dimensional graphics view Same motivation as Claim 4 applies here.
The metes and bounds of the limitations of the remaining claimed limitation substantially correspond to the method claims as set forth in Claim 1-4; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 15, Horvitz in view of Paige further in view of Vesely teaches the method of claim 14, and further teaches wherein the optical element to define the characteristic distance from the observer is the display screen (Vesely [0063] Other way to display stereoscopic images is by optical method. In this method, display images for the right and left eyes, which are separately displayed on a viewer using optical means such as prisms, mirror, lens, and the like, are superimpose-displayed as observation images in front of an observer, thus allowing the observer to recognize a stereoscopic image. Large convex or concave lenses can also be used where two image projectors, projecting left eye and right eye images, are providing focus to the viewer's left and right eye respectively. A variation of the optical method is the lenticular 

Regarding Claim 16, Horvitz in view of Paige further in view of Vesely teaches the method of claim 14, and further teaches wherein the optical element which produces the virtual image of the single-surface display screen to define the characteristic distance from the observer is the mirror (Paige [0100] FIGS. 163-169 show a curved reflector as the exemplary image rendering element but the reflector can have various shapes including curved or non-curved ones; Vesely [0063] Other way to display stereoscopic images is by optical method. In this method, display images for the right and left eyes, which are separately displayed on a viewer using optical means such as prisms, mirror, lens, and the like, are superimpose-displayed as observation images in front of an observer).

Regarding Claim 17, Horvitz in view of Paige in view of Vesely further in view of Hua teaches a method for operating a computer system for an immersive display (Horvitz Abs: The present invention provides a three-dimensional perspective, virtual workspace to window based display systems. The user may activate control buttons to transform a typical two-dimensional window to a three-dimensional perspective, virtual workspace; Claim 1. In a computer system operative to display computer application data in a window on a display monitor).


Regarding Claim 18, Horvitz in view of Paige in view of Vesely further in view of Hua teaches the method of claim 17, and further teaches wherein the characteristic distance is defined from the observer to the display screen (Vesely [0053] FIG. 10 is an illustration of the horizontal perspective display that includes all of the new computer-generated and real physical elements as described in the steps above. It also shows that a real-world element and its computer-generated equivalent are mapped 1:1 and together share a common Reference Plane. The full implementation of this horizontal perspective display results in a real-time computer-generated three dimensional graphics appearing in open space on and above a viewing device's surface, which is oriented approximately 45.degree. to the viewer's line-of-sight).

Regarding Claim 19, Horvitz in view of Paige in view of Vesely further in view of Hua teaches the method of claim 17, and further teaches wherein the characteristic distance is defined from the observer to the rendered image (Vesely [0059] In Multi-View mode, the objective is to simulate the actions of the two eyes to create the perception of depth, namely the left eye and the right eye sees slightly different images).

Regarding Claim 20, Horvitz in view of Paige in view of Vesely further in view of Hua teaches the method of claim 17, and further teaches wherein the image is Hua [0093] This display 10 has multiple addressable focal planes for improved depth perceptions. Similarly to the accommodative ability of the crystalline lens in the human visual system, the liquid lens 14a or other refractive active-optical element provides an addressable accommodation cue that ranges from infinity to as close as the near-point of the eye).

6.	Claim(s) 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS Horvitz et al. (US 5880733 A), referred herein as Horvitz in view of Paige (US 20050264857 A1), referred herein as Paige further in view of Hua et al. (US 20110075257 A1), referred herein as Hua.
Regarding Claim 11, Horvitz in view of Paige teaches the method of claim 1, but does not teach further comprising blurring or tinting a color rendering of the each one of the plurality of objects depending on a respective distance thereof from the viewer.
However Hua discloses a display is placed in an optical pathway extending from an entrance pupil of a person's eye to a real-world scene beyond the eye, which is analogous to the present patent application. Hua blurring or tinting a color rendering of the each one of the plurality of objects depending on a respective distance thereof from the viewer (Hua [0028] A "retinal blur cue" is visual stimulus (e.g., blurred image) that is perceived by a viewer to represent an out-of-focus condition and that, when so perceived, provides the eyes information for depth judgment and may urge the eyes to correct the accommodation condition by making a corresponding change. (Note, the eyes do not necessarily make accommodation change, in many cases the retinal blur 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Horvitz in view of Paige to incorporate the teachings of Hua in view of Hua, and applying the focus cue, as taught by Hua into the system and method for displaying windows of an operating system to provide a three-dimensional workspace for a computer system.
Doing so would have the capability of changing their focal length upon being addressed for the immersive environment with digital environment to enhance depth sensation.


Response to Arguments
Applicant's arguments filed on January 25, 2021, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
	Examiner notes that independent Claim 1, 14 and 17 have been amended to include new limitations. Examiner finds these limitations to be unpatentable as can be found in above detail action.
However, on page 8, Applicant's Remarks, with respect to Claim 1, the applicant argues Horvitz is directed to a standard planar 2D screen, which is something different 
However, on page 10, Applicant's Remarks, with respect to Claims 14 and 17, the applicant argues the disclosure in Vesely involves a multi-plane display which is in different from a single plane.  Examiner respectfully disagrees with that argument. Vesely discloses a curve surface or curved wraparound panel, or multiple plane adjacent to each other to form a continuous display surface (see paragraph [0076-[0079]). The curved or bended surface are will display blended image with distortion corrections; therefore correctly read on the claimed limitation of single display surface. Vesely further describes multiple horizontal planes (see FIG. 10), and those computer generated planes are totally different from the display surface plane mentioned above. Therefore, Horvitz in view of Paige in view of Vesely further in view of Hua teaches every single element of independent Claims 14 and 17. Further citation from Paige is included in above detail action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611